DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2.	The Art Unit and the examiner of you application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Yunsoo Kim, Art Unit Technology 1600.

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/21 has been entered.
 
4. 	Claims 1, 2, 6-10 and 13-19 are pending upon entry of amendment filed on 10/18/21.

5.	      Applicant’s IDS filed on 4/28/21, 10/18/21, 12/1/21, 1/5/22 and 1/25/22 have been acknowledged.

6.	The following rejection remains.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9.	Claims 1, 2, 6-10 and 13-19 stand rejected under 35 U.S.C. 103(a) as being unpatentable over EP 2,743,238 (of record) in view WO2011/116090(of record) for the reasons set forth in the office action mailed on 4/18/21.

The ‘238 publication teaches the identical PEGylated anti-NGF antibody at 1-10mg/ml in 0.1M sodium phosphate buffer in the presence of 0.2M arginine as recited in claims 1, 2, 6-10 ([0023-0025], [0039], [0085], [112]) as well as the same method of stabilizing this PEGylated anti-NGF antibody ([0044, 0056, 112]) as relates to claims 18-19.

However, the ‘238 publication does not teach use of the pH equivalent citrate buffer, nor the addition of surfactants, such as polysorbate 80.

The ‘690 publication teaches stable liquid pharmaceutical compositions of 1-240 mg of anti- NGF antibodies comprising 5-60 mM buffers of pH 5.0, which includes use of the equivalent buffer citrate (e.g., pgs. 2, 3, 7, 14, 18-19, 20 & 27; as it relates to claims 1-6, 7, 8, 14 & 19) as well as 0.01-0.1% surfactant, polysorbate 80 (e.g., pgs. 2, 8 & 21; as it relates to claims 1, 2, 11- 13 & 19), and 20, 40, 70 or 80 mg of the isotonic sugars, sucrose or trehalose, or the isotonic polyols, mannitol, xylitol, threitol and sorbitol (e.g., pgs. 7-8 & 27; as it relates to claims 1, 9, 10 & 19). Lyophilized preparations are also taught by the ‘690 publication on pages 3, 19-21 & 27; thereby, meeting the additional limitations of claim 7.



In other words, combining known and equivalent buffers, such as equivalent pH citrate buffer, as well as additional of more stabilizing agents to antibody formulation taught by the ‘690 publication, is obvious because they perform the same buffering function/ stabilizing capacity with a reasonable expectation of success. Taken a different way, the concentration of antibodies and buffers of the ‘238 and the ‘690 publications anti-NGF antibody formulations are result effective parameters amenable to routine optimization that are easily adjustable on what constitutes an effective amount and type of a buffer as well as more stabilized anti-NGF antibody pharmaceutical formulations which includes antibody formulation of the ‘238 publication.

Applicant’s response filed on 10/18/21 has been fully considered but they were not persuasive.

Applicant has asserted that the combination of the references does not result in the claimed invention as the ‘690 publication fails to teach PEGylated antibody fragment.  Applicant has further asserted that there is no motivation to combine these references as the claimed invention exhibits unexpected results in stabilization and no reasonable expectation of success in combining the references.

Applicant has discussed examples of commercially available therapeutic antibodies and none of them are formulated in citrate and elaborate unobviousness of claimed invention (Remark p. 8-10).

Unlike Applicant’s assertion, the PEGylated NGF antibody Fab’fragment is taught by the ‘238 publication teach the identical antibody, and its general stabilization. Nonetheless, by arguing the 
Applicants’ assertion that “each protein may behave differently in terms of stability in the presence of a certain excipient, such as a certain buffer” [emphasis added] is immaterial to the pending rejection, which is alternatively based upon direct evidence, and not suppositions.
Applicants then argue about the teachings the inserts of the therapeutic antibodies teaching away from using citrate buffers.  Note, the inserts of the commercial antibodies are not part of the pending rejection.  Regardless, none of the commercial antibodies relates PEGylated NGF fragment and the discussion is not relevant to the pending rejection, and because formulations of generally known antibody or the stabilization in Daugherty reference is not analogous art (not related to PEGylated NGF antibody), which alternatively relies upon the properties of anti-NGF antibody formulations (i.e., the protein recited in the current claims and the analogous NGF formulations discussed in the references of record).
Further, the only comparison between use of the phosphate buffer in the ‘238 publication and those listed in Table 13 is the comparison of sample “F-6” (citric acid) to sample “F-8” (phosphoric acid), yet at a pH of 6.0, where use of phosphoric acid as a buffer (F-8) is actually indicated as being more stable than use of citric acid as a buffer at pH 6.0 (F-6), in contrast to Applicant’s assertions and their inaccurate conclusion on page 10 of the response that “at a given pH, the presence of citric acid in the composition improves its stability...”.
In addition, Tables 11 and 12 of the instant specification alternatively support the Examiner’s obviousness rejection, which is simply the substitution of one appropriate buffer for another in the recited pH range (i.e., “pH of 4-5.5”), as indicated by the measurement of the more accurate stability parameters of fewer multimers and fewer degradation products (see Tables 11 & 12, respectively); which is consistent with the instant specification’s definition of stability in pp# [0012]. For example, at pH 4.9 the claimed antibody exhibits nearly identical or even better stability in an acetic acid buffer (sample “F-9”) than formulations using citric acid buffer 
 Applicants’ own specification alternatively supports the rejection of record. In other words the evidence, when taken as a whole, suggests that there is nothing special nor unexpected about use of citrate buffer to stabilize NGF antibodies in the claimed pH range. Accordingly, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). M.P.E.P. § 716.01(b).
Nonetheless, the ‘238 publication teaches the identical PEGylated antibody, as claimed here, as well as methods of stabilizing this PEGylated anti-NGF antibody, and therefore, the ‘238 publication is the closest prior art, which meets all claim limitations, except for formulation in citrate buffer.
In conclusion, consistent with that held by the Supreme Court in KSR International Co. v. Teleflex Inc. et al (82 USPQ2d 1385 (2007)), simple substitution of one known, equivalent element for another [i.e., substituting sodium phosphate buffer for sodium citrate buffer] to obtain predictable results [i.e., “method of stabilizing a... NGF antibody... by adjusting pH to 4 to 5.5 with a pharmaceutically acceptable buffer” ], or the combining of prior art elements [i.e., adding stabilizing surfactants, such as polysorbate 80] according to known methods [of making stable pharmaceutical protein/antibody formulations] to yield predictable results [i.e., an already stable PEGylated anti-human NGF antibody formulation in phosphate buffer], reasonably supports a prima facie case of obviousness, especially given a finite number of predictable solutions [i.e,, stable protein formulations using well known and routinely used buffers within their standard pH buffering ranges] where it would be obvious to try based on the teachings of the ‘238 and ‘690 publications.  The rejection is maintained herein.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Yunsoo Kim
Patent Examiner
Technology Center 1600
February 1, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644